      Case 4:21-cr-00026-CDL-MSH Document 37 Filed 07/20/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

UNITED STATES OF AMERICA

       v.                                           Case No.: 4:21-CR-00026-CDL-MSH-2

BRUCE STINSON



                       ORDER ON MOTION FOR CONTINUANCE

       Defendant Bruce Stinson has moved the Court to continue the pre-trial hearing of

his case, presently scheduled for August 5, 2021, and to continue the trial until the January

2022 trial term.   The Government does not oppose this motion. Defendant was arraigned

on July 8, 2021.    Additional time is needed for the government to produce discovery to

defense counsel, discovery review, pretrial investigation and legal research.   The Court finds

that it is in the interests of justice to allow the parties to complete the discovery process as

well as pretrial investigation and research; and that these interests outweigh the interest of

Defendant and the public in a speedy trial.      Failure to grant a continuance would deny

counsel reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, Defendant’s Motion for Continuance [Doc. 27] is GRANTED, and it is hereby

ordered that this case shall be continued until the Court’s January 2022 trial calendar.    The

delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. Section 3161.

                      It is SO ORDERED, this 20th day of July 2021.



                                            S/Clay D. Land
                                            HONORABLE CLAY D. LAND
                                            UNITED STATES DISTRICT COURT
